         Case 1:11-cv-06616-RKE Document 88-1 Filed 10/02/20 Page 1 of 1




VIA EMAIL (yoelweisshaus@gmail.com)

September 29, 2020

Yoel Weisshaus
235 Milford Avenue
Apt 2E
New Milford
New Jersey 07646


                     Re: Weisshaus v. The Port Authority of New York & New Jersey
                        11 Civ. 6616 (RKE)


Dear Mr. Weisshaus:
     Enclosed please find the Port Authority’s Response to your Amended Notice of Deposition.
The witnesses with knowledge of the 2011 toll increase and the Port Authority’s financial
justification for the toll increase are retired from the Port Authority and you may seek their
deposition by means of subpoena. These witnesses are:
       1.      Michael Fabiano, the retired CFO of the Port Authority, whose last known
address is: 55 Newell Avenue Rutherford, New Jersey 07070
      2.     Darrell Buchbinder, the retired General Counsel, whose last known address is: 2
Chestnut Avenue, Larchmont, New York 10538.


                                                                                      Very truly yours,
                                                                                       /S/
                                                                                      Kathleen Gill Miller
KGM:kc
Encl.




     4 World Trade Center l 150 Greenwich Street,24 Floor l New York, NY 10007 l T: 212-435-3434 l F: 212-435-3468 l kmiller@panynj.gov
